SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No. ) Filed by the Registrant o Filed by a Party other than the Registrant x Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under Rule 14a-12 Forgent Networks, Inc. 108 Wild Basin Road, Austin, Texas (Name of Person(s) Filing Proxy Statement if other than the Registrant) The Red Oak Fund, LP, a Delaware limited partnership; Pinnacle Fund, LLP, a Colorado limited liability limited partnership; Bear Market Opportunity Fund, L.P., a Delaware limited partnership; Pinnacle Partners, LLC, a Colorado limited liability company; Red Oak Partners, LLC, a New York limited liability company; David Sandberg. Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: PRELIMINARY COPY, DATED MAY 12, 2009 FORGENT NETWORKS, INC. SPECIAL MEETING OF STOCKHOLDERS JUNE 2, PROXY STATEMENT OF RED OAK IN OPPOSITION TO THE MANAGEMENT OF FORGENT NETWORKS, INC. WHY YOU WERE SENT THIS PROXY STATEMENT This proxy statement is being furnished to holders of the common stock of Forgent Networks, Inc.(“ASUR” or the “Company”) in connection with the solicitation of proxies by Red Oak Partners, LLC, The Red Oak Fund, L.P., Pinnacle Fund LLP, Pinnacle Partners LLC, Bear Market Opportunity Fund, L.P. and David Sandberg, whom we refer to collectively as “Red Oak” in this proxy statement, to be used at the Special Meeting of Stockholders (the “Special
